94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jesse LOVE, Jr., Appellant,v.Dora SCHRIRO, Defendant,Mike Jett;  Joan Simmons, Appellees.
No. 96-1492.
United States Court of Appeals, Eighth Circuit.
Submitted:  August 7, 1996.Filed:  August 12, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmate Jesse Love, Jr. appeals the adverse grant of summary judgment by the District Court1 in his 42 U.S.C. § 1983 action against Mike Jett, business manager at Fulton Reception and Diagnostic Center, and Joan Simmons, business manager at Central Missouri Correctional Center.  After de novo review of the record and the parties' briefs, we conclude the district court's grant of summary judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
We deny appellant's motion for appointment of counsel.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri